EXHIBIT 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (this “Amendment”) dated the 12th day of January, 2015 to the
Employment Agreement, dated December 16, 2013 (the “Agreement”) by and between
Heat Biologics, Inc. (the “Corporation”) and Anil Goyal, Ph.D. (“Executive”).
Capitalized terms used herein without definition shall have the meanings
assigned in the Agreement.  




WHEREAS, Employee was retained under the Agreement by the Corporation to serve
as its Vice President of Business Development; and




WHEREAS, the Corporation desires to amend the base salary set forth in the
Agreement.




NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the Agreement
as follows:




1.

The Base Salary of Two Hundred Twenty Thousand Dollars ($220,000) set forth in
the Agreement is hereby deleted and replaced with a Base Salary of Two Hundred
Fifty Five Thousand Dollars ($255,000).




2.

The provisions of this Amendment are severable and if any part or it is found to
be unenforceable the other paragraphs shall remain fully valid and enforceable.




3.

All other terms of the Agreement shall remain in full force and effect. The
Agreement, as amended by this Amendment, constitutes the entire agreement
between the parties with respect to the subject matter thereof.




4.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but both of which together shall constitute one and the
same instrument.




5.

This Amendment is made and shall be construed and performed under the laws of
the remaining provisions will nevertheless continue to be valid and enforceable.
State of North Carolina without regard to its choice or conflict of law
principles and the parties agree to North Carolina as the exclusive venue for
any disputes arising hereunder.







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.







 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

By:  

/s/ Jeffrey Wolf

 

Name:

Jeffrey Wolf

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Anil Goyal, Ph.D.

 

ANIL GOYAL, PH.D.






